Citation Nr: 0120143	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  01-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of the 
appellant's rights to Department of Veterans Affairs (VA) 
benefits (except insurance benefits), under the provisions of 
38 U.S.C.A. § 6103(a). 


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The deceased veteran served in the Philippine Army in the 
service of the United States Armed Forces in the Far East 
(USAFFE) in a beleaguered status from December 1941 to April 
1942, and as a prisoner of war from April 1942 to October 
1942.  The appellant is the widow of the deceased veteran. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
held that the appellant had not submitted new and material 
evidence that was exculpatory of her prior misdeeds or showed 
VA fraud in the original January 1975 decision which declared 
a forfeiture of all rights, claims, and benefits pursuant to 
38 U.S.C. § 3503(a) (since redesignated as 38 U.S.C.A. § 
6103(a).  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105, the case was 
forwarded to the Board for appellate consideration.  


FINDINGS OF FACT

1. The appellant was notified by VA letter in February 1952 
that, effective December 1948, her award of death 
compensation was terminated based on a field investigation 
conducted in October 1950 which demonstrated that the 
appellant had manifested a marital relationship with I.E. 
at least from 1946 to 1947 and that the relationship had 
produced two children.  

2. In October 1970 and December 1971, the appellant made 
application for dependency and indemnity compensation 
under Public Law No. 91-376.  In February 1972, she filed 
statements purporting to be un-remarried as of January 1, 
1971, and not living in a husband-wife relationship. 
3. In September 1973, a field investigation failed to verify 
the appellant's February 1972 statements regarding her 
marital status. 

4. In January 1975, based on all the facts disclosed during 
the September 1973 field investigation, the Director, 
Compensation and Pension Service, determined that the 
appellant had permanently forfeited all rights, claims, 
and benefits under the laws administered by VA as a result 
of knowingly, intentionally, and deliberately presenting 
materially false and fraudulent statements and evidence in 
support of her claim for death benefits, under the 
provisions of Public Law No. 91-376, as the un-remarried 
widow of the above-named veteran by misrepresenting her 
true marital status.  The appellant was provided notice of 
the decision and her right to appeal.  She did not appeal 
the January 1975 determination.  

5. Additional evidence submitted since the January 1975 
determination is not new and material; rather, it is 
cumulative and duplicative in that it does not include new 
information which is so significant that it must be 
considered in order to fairly decide the merits of the 
claim regarding the question of whether the appellant 
acted without fraudulent intent in the circumstances which 
led to the 1975 declaration of forfeiture.  


CONCLUSIONS OF LAW

1. The January 1975 determination invoking forfeiture by the 
appellant of all rights, claims, and benefits to which she 
might otherwise be entitled under laws administered by the 
VA (except laws pertaining to insurance benefits) is 
final.  38 U.S.C.A. §§ 5107(b), 7105 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 20.302, 20.1103 
(2000). 

2. New and material evidence sufficient to reopen the claim 
for revocation of the forfeiture of the appellant's right 
to VA benefits under the provision of 38 U.S.C.A. § 
6103(a) has not been submitted; the requirements to reopen 
the claim have not been met.  38 U.S.C.A. §§ 5107, 5108 
(West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000); 38 C.F.R. § 3.156(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying procedures for the 
adjudication of all pending claims.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new statute revises the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well-ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim. The Board notes 
that the present matter has not been subjected to the well-
grounded claim requirement by the RO, and thus those 
provisions of the VCAA relating to the elimination of that 
requirement are moot.

Other salient features of the VCAA are paraphrased below, and 
impose the following obligations upon the Secretary (the 
sections in which they will be codified in title 38, United 
States Code, are noted in parentheses):

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application (38 U.S.C.A. § 
5102).

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim 
(38 U.S.C.A. § 5103(a)).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant (38 U.S.C.A. § 5103(a)).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim (38 
U.S.C.A. § 5103A(a)).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain 
(38 U.S.C.A. § 5103A(b)(1)).

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 


(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those records; and
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

(8) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include obtaining the following 
records, if relevant to the claim: (a) the claimant's 
service medical records and, if the claimant has 
furnished the Secretary information sufficient to 
locate such records, other relevant records 
pertaining to the claimant's active military, naval, 
or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); (b) 
records of relevant medical treatment or examination 
of the claimant at Department health-care facilities 
or at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records (38 U.S.C.A. § 5103A(c)(2)); (c) any other 
relevant records held by any Federal department or 
agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include providing a medical 
examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a 
decision on a claim for this purpose if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) -- 
(a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent 
symptoms of disability; and (b) indicates that the 
disability or symptoms may be associated with the 
claimant's active military, naval, or air service; 
but (c) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim (38 
U.S.C.A. § 5103A(d).

(10) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim as 
the Secretary considers appropriate (38 U.S.C.A. § 
5103A(g)).

(11) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the Secretary 
(38 U.S.C.A. § 5107(a)).

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  Unlike many questions 
subject to appellate review, a claim to establish whether the 
appellant has submitted new and material exculpatory evidence 
to revoke a declaration of forfeiture, by its very nature, 
has an extremely narrow focus.  The RO, in the denial 
notification letter dated in October 2000 and the statement 
of the case issued in January 2001, set forth the law and 
facts in a fashion that clearly and adequately informed the 
claimant of the very limited and specific type of evidence 
needed to substantiate her claim, as well as a summary of the 
evidence.  

The appellant has neither submitted nor made reference to any 
additional records which would tend to exculpate her or show 
that the prior administrative decision contained fraud or 
error.  It appears clear, therefore, that there plainly is no 
outstanding record or any other exculpatory evidence 
available that would warrant revocation of the forfeiture 
declared in January 1975.  Given the circumstances of this 
matter, the Board cannot find any basis under the VCAA to 
defer adjudication and appellate review.  Moreover, it 
appears equally clear that any implementing regulations which 
will be issued under the VCAA will not change the picture in 
this matter, since they will affect only VA notice and 
development procedures, and not the underlying substantive 
law as to (1) whether an individual qualifies as the un-
remarried widow of a veteran under Public Law No. 91-376 and 
(2) forfeiture under 38 U.S.C.A. § 6103(a). 

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA 
has satisfied its duty to assist the appellant in apprising 
her as to the evidence needed, and in obtaining evidence 
pertaining to her claim, under both former law and the new 
VCAA.  See 38 U.S.C.A. § 5107(a) (1991); Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).  The Board therefore 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, supra.

Legal Criteria

An individual is the veteran's widow if she has entered into 
a marriage with him that is considered valid under the laws 
of the jurisdiction in which they resided at the time of the 
marriage, and who was the lawful spouse of the veteran at the 
time of his death.  In order to qualify as the veteran's 
widow she must not have remarried, or lived with another 
person of the opposite sex and held herself out openly to the 
public to be the spouse of such other person.  See 38 
U.S.C.A. §§ 101(3), 103; 38 C.F.R. §§ 3.1(j), 3.50(b).

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
See 38 U.S.C.A. § 6103(a) (formerly 38 U.S.C. § 3503(a)); 38 
C.F.R. § 3.901.

Because the appellant's claim has been previously denied, it 
can only be reopened by the presentation of new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
Before proceeding further, the we note that language in the 
VCAA as it applies to previously disallowed claims reflects:  

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that has 
been disallowed except when new and material 
evidence is presented or secured, as described 
in section 5108 of this title

See Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(f)); 
see also 38 C.F.R. § 3.156(a).  Clearly, therefore, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, the VCAA has not modified 
the long-standing requirement that a previously denied claim 
may not be reopened and readjudicated unless, and until, 
there has been a finding that new and material evidence has 
been submitted.   See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (When new and material evidence has not been submitted 
in a previously disallowed claim "[f]urther analysis . . . 
is neither required, nor permitted.").  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the 
test previously set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991), which stated that "new" evidence was 
"material" only if it raised a reasonable possibility that, 
when viewed in the context of all the evidence, the outcome 
of the claim would change).  This provision applies to a 
claimant who has been the subject of a final decision 
declaring forfeiture of eligibility for VA benefits.  Trilles 
v. West, 13 Vet. App. 314, 325 (2000) (en banc).

The Court in Trilles, supra, held that a claimant who has 
been the subject of a final decision declaring forfeiture of 
eligibility for VA benefits may have the final decision 
reopened upon the proffer of new and material evidence; or a 
revised finding based upon clear and unmistakable error.  In 
so holding, the Court overruled Tulingan v. Brown, 9 Vet. 
App. 484 (1996), and Villeza v. Brown, 9 Vet. App. 353 
(1996).  In those earlier cases, the Court had held that, 
where a person seeks revocation of a previously invoked 
forfeiture of VA benefits, the issue to be addressed is not a 
question of the submission of new and material evidence with 
respect to the revocation of the forfeiture, but rather 
whether the person is shown by a preponderance of the 
evidence to be a benefits-eligible claimant for VA benefits 
purposes.  However, in Trilles, supra, the Court expressly 
overruled this case law, and held that the standard for new 
and material evidence would apply in this type of claim.  See 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000) (noting 
the decision in Trilles, and specifically holding that "38 
U.S.C. § 5108 applies to the reopening of a claim regardless 
of the grounds on which the claim was previously 
disallowed").

As indicated above, the Court of Appeals for the Federal 
Circuit struck down that part of the legal test established 
by Colvin, supra, which had found that, in order for newly 
submitted evidence to be considered material, "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  See Hodge, supra.  The Federal Circuit 
found that this test imposed a greater burden than what was 
contemplated by the law and regulations on the issue of "new 
and material evidence."  However, in Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000), the Federal Circuit held that 
Hodge overruled only the third prong of the Colvin test, 
which required that the additional evidence must be 
reasonably likely to change the outcome of the case.  The 
Federal Circuit, in Anglin, held that Hodge did not overrule 
the first and second prongs of the Colvin test, i.e., that in 
order for the additional evidence to be considered new and 
material (1) it must not be merely cumulative of other 
evidence in the record, and (2) it must be probative of the 
issues at hand.  

It was also noted above that the Court stated in Trilles that 
the standard applied in Hodge may also be inappropriate to 
determine whether new and material evidence has been 
submitted to reopen a claim to revoke a forfeiture, and that 
it wanted the Secretary and the Board to address what 
constitutes new and material evidence for purposes of 
reopening prior forfeiture decisions.  With respect to this 
holding, the Board hereby finds that the only standard we 
have for determining whether new and material evidence has 
been submitted to reopen any type of claim is that set forth 
in 38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a), provide that new and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
two judges in the majority in deciding Trilles commented that 
"it is difficult to perceive of any evidence that would 
'bear directly and substantially upon the specific matter' . 
. . other than evidence exculpatory of the claimant's 
misdeeds or evidence showing VA fraud in the original 
decision."  See Trilles at 331 (concurring opinion of Kramer 
and Steinberg, JJ.) (citation omitted).

In Hodge, the previously existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact.  Thus, evidence proffered by the appellant 
to reopen a claim is presumed credible for the limited 
purpose of ascertaining whether it is new and material, 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  See Justus v. 
Principi, 3 Vet. App. 510, 512 (1992); Duran v. Brown, 7 Vet. 
App. 216 (1995).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis, in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).


Facts and Analysis 

The veteran died in October 1942.  The award of death 
compensation was approved in favor of the claimant as the un-
remarried widow of the veteran in September 1948.  
Subsequently, payment of compensation was terminated, 
effective in December 1948, after a lengthy verification and 
field examination process determined that the appellant could 
no longer be recognized as the un-remarried widow of the 
veteran because of the claimant's marital relationship with 
I.E., and that she had had several children as a result of 
that relationship.  By VA letter dated in February 1952, the 
Director, Dependents and Beneficiaries Claims Service (since 
redesignated as the Director, Compensation and Pension 
Service) notified the appellant that she was estopped to deny 
remarriage since the veteran's death.  The letter contained 
notice of appeal rights.  The appellant did not appeal that 
decision, and, accordingly, under the law, it was final.  

An Office Memorandum from VA General Counsel dated in January 
1955 fixed June 30, 1946, as the last date that the claimant 
could be recognized as the deceased veteran's un-remarried 
widow.  Thereafter, in 1955 and 1961, respectively, the 
appellant submitted statements advancing her status as the 
un-remarried widow of the deceased veteran, with the RO 
informing her that her compensation and gratuitous insurance 
benefits were discontinued because she could no longer be 
recognized as the un-remarried widow of the decedent.  

In October 1970, the appellant filed for restoration of her 
benefits as the un-remarried widow of the deceased veteran, 
based upon the termination of the relationship with I.E. in 
1958 and a recent change in law which had removed the bar to 
benefits for un-remarried widows upon termination of the 
remarriage by death or divorce as well as bars based on upon 
marital conduct of a widow, where such conduct has been 
terminated effective January 1, 1971, pursuant to Public Law 
No. 91-376.  In October 1970, the RO requested that the 
appellant provide certain information regarding her civil 
(marital) status.  In January 1971, the RO received a 
statement signed by several persons who lived in her 
community, to the effect that she continued to maintain a 
husband-wife relationship with I.E. and that their 
relationship in the community was such that they were known 
as husband and wife.  

In December 1971, the appellant made formal application for 
restoration of dependency and indemnity compensation benefits 
as the un-remarried widow of the deceased veteran, pursuant 
to Public Law No. 91-376.  In January 1972, the RO requested 
that the appellant provide certain information regarding her 
civil (marital) status.  In February 1972, the appellant 
filed a VA Form 21-686c, Declaration of Marital Status, which 
reflects her marital status as widow, that she was married 
only once, that she did not have a current spouse or 
children, and that she did not live with anyone.  

In pertinent part, the appellant's responses to the RO's 
January 1972 form letter regarding her civil status reflect 
that she was not married on January 1, 1971; that she was not 
living as if she was married on January 1, 1971, even in the 
absence of a marriage ceremony; that she was not married to 
anyone at that time; and that she was not living with anyone 
at that time as if she were married even though no ceremony 
was performed.  Further, she added that, during an interview 
with a field examiner sometime in 1949, she had admitted to 
having an illicit relationship with I.E., which had resulted 
in the termination of her benefits.  Her statement also 
reflects that she had no other living partners.  She did not 
submit a sworn affidavit.  

After an eight-week field investigation that included 
multiple interviews with persons in the community where the 
appellant and I.E. resided, it was determined that the 
appellant had deliberately advanced false statements in her 
application for benefits under Public Law No. 91-376.  In 
September 1973, the appellant admitted under oath before a VA 
field examiner that she had been living in the relationship 
of husband and wife with I.E. since early liberation time and 
up to the present.  Statements from others well acquainted 
with her, including I.E., confirmed that the relationship had 
continued before and after December 27, 1971, the date of her 
claim.  By administrative decision dated in October 1973, the 
RO concluded that the claimant knowingly, and with intention 
to secure benefits, did furnish false and fraudulent evidence 
of un-remarried widow status for the purpose of having her 
benefits restored under the provisions of Public Law No. 91-
376.  

The forfeiture decision dated in January 1975 reflects, in 
essence, that the claimant forfeited all rights, claims, and 
benefits to which she might otherwise be entitled under laws 
administered by VA (except laws pertaining to insurance 
benefits), based upon her deliberately false statements 
regarding the husband-wife relationship with I.E. before and 
after January 1, 1971.  See 38 U.S.C.A. § 3503(a) (now, 38 
U.S.C.A. § 6103(a) (West 1991).  The claimant was provided 
notice of the administrative decision and her appeal rights 
by mail, at her address of record.  The notification was not 
returned as undeliverable.  A determination on a claim by the 
agency of original jurisdiction of which a claimant is 
properly notified is final if an appeal is not filed as 
prescribed in VA regulations.  See 38 U.S.C.A. § 7105(c).  
The appellant failed to take any action with respect to the 
January 1975 administrative decision.  That decision became 
final a year after the mailing of notification to her of the 
decision.  See 38 C.F.R. §§ 3.104, 20.302.

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  See Evans v. Brown, supra.  Since the January 
1975 administrative decision is a final determination and was 
the last decision to address forfeiture of all rights, 
claims, and benefits based upon fraud in applying for VA 
benefits, the evidence that is considered to determine 
whether new and material evidence has been received is the 
evidence that has been received following that decision.  See 
also Robinette v. Brown, 8 Vet. App. 69 (1995).

In 1978, 1989, and 1996, the appellant sought restoration of 
benefits under the provisions of Public Law No. 91-376.  The 
RO informed her by letter in February 1978, May 1989, and 
August 1996 that she had forfeited all rights, claims, and 
benefits to which she might otherwise have been entitled 
under laws administered by VA, and that the forfeiture 
decision declared against her in January 1975 permanently 
barred her from receiving any gratuitous benefits 
administered by VA.  The August 1996 VA letter informed the 
appellant that there was no administrative remedy within the 
jurisdiction of VA for the revocation of the forfeiture 
declared against her, and that only new and material 
evidence, not previously considered, having direct bearing on 
the reason for the forfeiture, could be considered new and 
material.  

In September 2000, the appellant filed a claim for 
restoration of compensation benefits based upon her 
assertions that her common law husband had died in May 1997, 
and prior to his death, had totally abandoned her.  

In December 2000, the appellant submitted a certificate of 
death for I.E., which reflects that he died in May 1997.  She 
reported in an attached statement that I.E. took advantage of 
her being a young widow, and the relationship lasted until 
his death.  The statement reflects her full belief that, 
based on the death of I.E., whom she characterized as her 
common-law husband, she is entitled to benefits pursuant to 
38 U.S.C.A. § 1311(e) and 38 C.F.R. § 3.55(a)(5), and that 
his death removes any previous bar to benefits.  

Section 1311(e)(1) provides that the remarriage of the 
surviving spouse of a veteran shall not bar the furnishing of 
dependency and indemnity compensation to such person as the 
surviving spouse of the veteran if the remarriage is 
terminated by death, divorce, or annulment unless the 
Secretary determines that the divorce or annulment was 
secured through fraud or collusion.  

Section 1311(e)(2) provides that, if the surviving spouse of 
a veteran ceases living with another person and holding 
herself out openly to the public as that person's spouse, the 
bar to granting that person dependency and indemnity 
compensation as the surviving spouse of the veteran shall not 
apply.  

Section 3.55(a)(5) provides that, on or after October 1, 
1998, the fact that a surviving spouse has lived with another 
person and has held himself or herself out openly to the 
public as the spouse of such other person will not bar the 
furnishing of dependency and indemnity compensation to the 
surviving spouse if he or she ceases living with such other 
person and holding himself or herself out openly to the 
public as such other person's spouse.  

After a review of all the evidence regarding the January 1975 
declaration of forfeiture by VA and the applicable law, the 
Board determines that none of the evidence added to the file 
since January 1975 constitutes new and material evidence to 
warrant reopening the appellant's claim for revocation of the 
January 1975 declaration of forfeiture.  In reaching this 
conclusion, we find that the appellant's statements, although 
they are new in the sense that they were not of record at the 
time the decision was issued, are not material.  

As articulated previously, to be material the evidence must 
bear directly or substantially on the specific matter, and be 
so significant that it must be considered to fairly decide 
the merits of the claim.  See Fossie v. West, 12 Vet. App. 1, 
4 (1998), motion for reconsideration/review denied, 12 Vet. 
App. 234 (1999).  In this case, materiality requires a 
showing that there was fraud on the part of VA in the January 
1975 administrative decision, or that at the time of the 
administrative decisions the appellant was a benefits-
eligible claimant.  The Board observes that the appellant has 
submitted evidence with the intent to show that it is 
exculpatory of her past misdeeds.  See Trilles v. West, 13 
Vet. App. 314, 331 (2000).  

However, the appellant's assertion that I.E., her putative 
common-law husband, took advantage of her weakness as a young 
widow is immaterial and is not exculpatory, because the fact 
remains that she knowingly and deliberately advanced false 
statements regarding her marital status in applying for 
gratuitous VA benefits in December 1971 and January 1972 
under Public Law No. 91-376.  Therefore, the appellant's 
assertions that the "common-law husband" died in May 1997 
and that their asserted common-law marriage continued up to 
that time are similarly immaterial for the same reasons, 
since Public Law No. 91-376 required the marital relationship 
to have terminated by divorce or death prior to or on January 
1971.

In essence, the appellant has not presented any exculpatory 
statements as to her act of fraud, or evidence showing VA 
fraud or clear and unmistakable error in the original 
decision.  Accordingly, the appellant has not presented new 
and material evidence sufficient to reopen the claim for 
revocation of the forfeiture of her all rights to VA benefits 
because of the 1972 act of fraud.  The claim is not reopened.  
Thus, in this case, the bar to receipt of VA benefits, to 
include the dependency and indemnity compensation sought by 
the appellant, has not been lifted.  

Because the claim has not been reopened and the bar to VA 
benefits as the un-remarried spouse of the deceased veteran 
remains, the Board does not have jurisdiction to address the 
appellant's contention that her benefits should be restored 
pursuant to 38 U.S.C.A. § 1311(e) and 38 C.F.R. § 3.55(a)(5).  
See Butler v. Brown, 9 Vet. App. at 171 ("once the Board 
finds that no [new and material] evidence has been offered, 
that is where the analysis must end").  


ORDER

New and material evidence sufficient to reopen the claim for 
revocation of the forfeiture of the appellant's right to VA 
benefits under the provision of 38 U.S.C.A. § 6103(a) has not 
been submitted; the claim is denied.  




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


 

